PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 2003 Dodge Durango struck a culvert while she was traveling on Summerlee Road in Fayette County. Summerlee Road is a road maintained by respondent. The Court is of the opinion to deny the claim for the reasons more folly stated below.
The incidents giving rise to this claim occurred on August 6, 2004, and September 4,2004, both sunny and dry days. Summerlee Road is a two-lane highway at the area of the incidents involved in this claim. Claimant testified that she was delivering mail to a mailbox along Summerlee Road. She stated that she had to drive her vehicle off the road to her right side to deliver the mail. Ms. Robinson stated that at 2358 Summerlee Road, approximately five to six feet away from the mailbox, was an open culvert pipe. The culvert pipe ran underneath the driveway for the home at that address. She testified that she knew it was there, but she could not avoid it on the dates of the two incidents herein. Her vehicle struck the culvert pipe causing damage to the right front tire on both occasions. The damage sustained totaled $268.08. Claimant’s insurance deductible was $250.00.
The position of the respondent is that it was not responsible for the culvert at 2358 Summerlee Road. Respondent cited to W.Va. Code § 17-16-9 which provides that owners or tenants of land fronting any state road shall construct and keep in repair all approaches and driveways to any state road.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the evidence established that the respondent was not responsible for the culvert that was located beneath aprivate driveway along Summerlee Road. Thus, the claimant may not make a recovery for her loss in this claim.
In view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.